Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Brian Moore on 4/19/2021.

The application has been amended as follows: 


1. (Currently Amended) An apparatus, comprising:
	one or more processors arranged to cause a narrowband (NB) internet of things user equipment (NB-IoT UE) to:
		decode, from a radio access network (RAN), control information in an anchor segment of an NB anchor channel in an unlicensed band, wherein the NB anchor channel is fixed over time, the control information including a downlink (DL)/uplink (UL) configuration for communication in data segments using only a plurality of NB data channels in the unlicensed band, wherein the NB anchor channel is at a different frequency than the plurality of NB data channels, wherein the NB anchor channel does , and wherein at least some of the control information is carried in the NPBCH and the anchor channel provides the NPSS and the NSSS for initial access by the NB-IoT UE; and
		communicate data with the RAN in data segments on at least two of the plurality of NB data channels, wherein the at least two NB data channels for data communication are selected in accordance with frequency hopping information, wherein the DL/UL configuration is applied within a plurality of frequency hopping dwells during said communicating data, and wherein the DL/UL configuration is not applied to the anchor segment of the NB anchor channel.


8. (Cancelled)


	21. (Currently Amended) A method for operating a narrowband (NB) internet of things user equipment (NB-IoT UE), comprising:
	by the NB-IoT UE:
		selecting an NB anchor channel from among a plurality of NB anchor channels in the unlicensed band;
		decoding, from a radio access network (RAN), control information in an anchor segment of the NB anchor channel in the unlicensed band, wherein the NB  and wherein at least one of each NB anchor channel is associated with a different set of the NB data channels or the DL and UL configurations of different NB anchor channels and associated set of the NB data channels are independent of each other; and
		communicating data with the RAN in data segments on at least two of the plurality of NB data channels, wherein the at least two NB data channels for data communication are selected in accordance with frequency hopping information, wherein the DL/UL configuration is applied within a plurality of frequency hopping dwells during said communicating data, and wherein the DL/UL configuration is not applied to the anchor segment of the NB anchor channel.


23. (Cancelled)


	24. (Proposed Amendment) A non-transitory, computer accessible memory medium storing program instructions executable by a processor of a narrowband (NB) 
	decode, from a radio access network (RAN), control information in an anchor segment of an NB anchor channel in an unlicensed band, wherein the NB anchor channel is fixed over time, the control information including a downlink (DL)/uplink (UL) configuration for communication using a plurality of NB data channels in the unlicensed band, wherein the NB anchor channel is at a different frequency than the plurality of NB data channels, wherein the NB anchor channel does not include a data segment, , and wherein at least some of the control information is carried in the NPBCH and the anchor channel provides the NPSS and the NSSS for initial access by the NB-IoT UE; and
	communicate data with the RAN in data segments on at least two of the plurality of NB data channels, wherein the at least two NB data channels for data communication are selected in accordance with frequency hopping information, wherein the DL/UL configuration is applied within a plurality of frequency hopping dwells during said communicating data, and wherein the DL/UL configuration is not applied to the anchor segment of the NB anchor channel.


	27. (New) The method of claim 21,
	wherein at least some of the control information is carried in the NPBCH and the anchor channel provides the NPSS and the NSSS for initial access by the NB-IoT UE.

	28. (New) The method of claim 21,
	wherein the control information comprises timing information used with the frequency hopping information for frequency hopping in 64 NB data channels.


Allowable Subject Matter
Claims 1-7, 9-14, 21-22 and 24-28 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “an NB anchor channel in an unlicensed band, wherein the NB anchor channel is fixed over time, the control information including a downlink (DL)/uplink (UL) configuration for communication using a plurality of NB data channels in the unlicensed band, wherein the NB anchor channel is at a different frequency than the plurality of NB data channels, wherein the NB anchor channel does not include a data segment, wherein the NB anchor channel includes narrow primary synchronization signal (NPSS), narrow secondary synchronization signal (NSSS), and physical broadcast channel (NPBCH), and wherein at least some of the control information is carried in the NPBCH and the anchor channel provides the NPSS and the NSSS for initial access by the NB-IoT UE; and communicate data with the RAN in data segments on at least two of the plurality of NB data channels, wherein 


The closest prior art to Kim et al. (Pub. No.: US 20180287846 A1), teaches in Para. 36, 81, 90, 126, 175 and 220, and in FIG. 3, OFDMA may be embodied through radio technology such as IEEE 802.11 (Wi-Fi).  DCI includes resource allocation information, DL scheduling information or DL grant, UL scheduling information or UL grant.  Frequency hopping of the RB.  The anchor carrier may be used to transmit the nSS /nPBCH.  The nSS transmitted on the anchor carrier may be transmitted separately as two signals of an nPSS and an nSSS.  Kim fails to teach “the NB anchor channel is at a different frequency than the plurality of NB data channels, wherein the NB anchor channel does not include a data segment, and wherein at least some of the control information is carried in the NPBCH and the anchor channel provides the NPSS and the NSSS for initial access by the NB-IoT UE; and communicate data with the RAN in data segments on at least two of the plurality of NB data channels, wherein the at least two NB data channels for data communication are selected in accordance with frequency hopping information, and wherein the DL/UL configuration is not applied to the anchor segment of the NB anchor channel”, among other limitations.  





The closest prior art to Chen et al. (Pub. No.: US 20120009923 A1) teaches in Para. 27-28, 30, 40-41, 73, and 117, and in FIGS. 3C, 10 and 13, DCI (e.g., DL and UL grants).  DL carrier 1 may be a primary DL carrier for the UE.  Techniques may be used .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
4-19-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477